DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasunori et all (WO2010104198) in view of Sumi (WO2011114718).
Regarding the claim 1, Yasunori teaches a surgical drilling system for determining proximity of a surgical drill bit to an artery located within tissue during a drilling procedure (“a dental cutting device according to the first aspect of the present invention comprises: A measurement unit that irradiates the subject with near infrared light, and scans the surface and the inside of the subject based on the reflected and scattered light reflected by the subject irradiated with the near infrared light” pg.2, par. 6; “in FIG. 7, and (b) is a cross-sectional view taken along line BB in FIG. It is a figure for demonstrating the positional relationship of a drill part and a blood vessel and a nerve. It is a figure for demonstrating the usage example of the dental cutting device which concern” pg. 3 5th par; “The predetermined cutting prohibited site is a blood vessel in and around the alveolar bone and jawbone, When the measurement unit measures the blood vessel, it is also possible to stop the operation of the cutting unit.” pg. 2 last par. ;also see figs. 2, 5-12 and the associated pars.), the surgical drilling system comprising:
at least one of an excitation optical channel and a collection optical channel of a spectral absorption probe, wherein the excitation optical channel provides excitation light to the tissue, the excitation light having a wavelength configured for absorption by blood chromophores (“Among the constituent elements such as the near-infrared light source 10 provided in the measurement unit 110, the ones that exchange light rays are connected by, for example, an optical fiber cable” pg. 4, par.6; “in FIG. 6, the measurement unit 110 includes a measurement probe (light irradiation unit) 111 in the vicinity (tip portion) adjacent to the object 30. Light emitted from the near-infrared light source 10 is applied to the object 30 from the tip of the measurement probe 111. The measurement unit 110 includes a manipulator that moves the measurement probe 111 up and down along a rotation center axis … the irradiation angle of the light beam, and further advances and retreats to irradiate the light emitted from the near-infrared light source 10 while scanning the object 30 from its tip.” pg. 4, par. 7);
further wherein the collection optical channel of the spectral absorption probe captures diffused back-scattered light from the tissue including the artery, wherein said diffused back- scattered light is modulated by blood flow dynamics in said artery, said blood flow dynamics being a periodic change in blood volume in said artery due to a cardiac cycle (“measurement unit 110 may include … spectral domain OCT (SD-OCT)” pg. 4, 8th par.; “measurement section (110) which emits a near infrared light to a subject and, based on the reflected light and scattered light reflected by the subject to which the low-interference near infrared light is emitted, measures the basic data for the tomograms of the surface and the inside of the subject and a cutting section” abst);
a light detector of the spectral absorption probe operatively connected to said collection optical channel for detecting said diffused back-scattered light modulated by blood flow dynamics (“The light that has been reflected or scattered back is now reflected by the beam splitter 40 and reaches the detector 50 as object light” pg. 3 2nd par from bottom; also see fig. 2 and the associated pars.); and
a signal processor of the spectral absorption probe (“control unit 120 is a computer including an arithmetic processing unit [for example, a CPU]” pg. 5, 3rd par.) operatively connected to said light detector (see fig. 6 and the associated pars.) for determining a distance between the tissue including the artery and the spectral absorption probe based on said diffused back-scattered light using one or more characteristics of the signal and a value for surrounding tissue attenuation coefficient, further wherein the determined distance is indicative of the proximity of the surgical drill bit to the artery (“the measurement unit of the present invention can measure various tissues and artifacts related to dental treatment, and determine the boundary between them. Further, the measurement unit 110 performs image processing on the obtained image (for example, processing by a Sobel filter) to obtain a point where the display gradation changes, and identifies a region having a different display gradation. Thus, it is possible to determine the boundary of the tissue. Furthermore, the measurement unit 110 can identify the tissue corresponding to each region by performing pattern matching of the identified regions. As described above, the measurement unit 110 appropriately processes the obtained tomographic image to identify a tissue, measure a distance to a certain tissue, or specify a certain part (for example, specified by an operator). It is possible to measure the distance to (position)” see bridging pars between pg.4 and 5).

It is noted that oscillating signal is a known and commonly used technique in OCT.

Yasunori does not point out the commonly used technique of oscillating signal in OCT and a frequency of said oscillating signal.
However, in the same field of endeavor, Sumi teaches a dental optical coherence tomography (OCT) apparatus used when acquiring a tomographic image in a root canal (pg. 2, last par.). The dental OCT apparatus 900 uses a near-infrared light source 110 that oscillates an optical signal in a certain frequency range as a wavelength scanning light source (pg. 6, 5th par.). 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with oscillating signal as taught by Sumi because it would help with root canal treatment is performed blindly using a reamer and a file, and would help providing a method for directly confirming the condition inside the root canal or the root canal wall or root apex (pg.3, 7th par. of Sumi).

Regarding the claim 2, Yasunori teaches the at least one of the excitation optical channel and the collection optical channel located is included in an optical fiber (“the near-infrared light source 10 provided in the measurement unit 110, the ones that exchange light rays are connected by, for example, an optical fiber cable” pg.4, 6th par.).
 
Regarding the claim 5, Yasunori teaches a rotating surgical drill, wherein the optical fiber is provided in a core of the rotating surgical drill (see fig. 7 and the associated pars.).

Regarding the claim 7, Yasunori teaches the core is provided with an optically transparent seal at a tip of the drill bit to prevent introduction of organic tissue therein (“he measurement probe 111 can be protected by covering the tip of the measurement probe 111 with, for example, crystal glass” pg. 5, 5th par from the bottom).

Regarding the claim 8, Yasunori teaches one or both of the collection optical channel and the excitation optical channel of the spectral absorption probe are located physically separate from a surgical drill of the surgical drilling system, but remain operatively connected thereto (see figs. 2 and 5-12 and the associated pars.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793